Citation Nr: 0502565	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-22 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Timothy D. Murphy, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1972 and from May 1976 to November 1981.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the above claim.

In December 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  

Review of the record indicates that the veteran is claiming 
service connection for a headache disorder.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

A right shoulder disorder did not have its onset during 
active service and did not result from disease or injury in 
service.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303,  (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records show complaints of 
right arm and shoulder pain in January 1968 after bowling 
five nights earlier.  The impression was muscle strain.  The 
veteran again complained of right shoulder pain in November 
1970.  He said that he pulled a muscle while weightlifting.  
The impression was strain of the deltoid muscle.  On 
separation examination in April 1971, the veteran denied a 
painful or trick shoulder and clinical evaluation of the 
upper extremities was normal.

During the veteran's second period of active service, he 
complained of medial right arm pain in October 1980.  The 
assessment was intercostal brachial sensory neuritis.  A 
whole body scan in July 1981 was negative concerning the 
right shoulder.  At that time, there was an impression of 
complaints of (c/o) right upper extremity pain.  The veteran 
was diagnosed as having probable reflex sympathetic dystrophy 
of the right lower extremity, but not classic.  The veteran 
was treated for headaches during service.  On separation 
examination in August 1981, he denied a painful or trick 
shoulder.

In September 1981, the veteran was afforded a formal hearing 
by a Medical Evaluation Board, where he offered oral 
testimony regarding his ankle and headache complaints.  In 
September 1987, he petitioned the Army Board for Correction 
of Military Records Section for correction of his military 
records.  The issue of the veteran's right shoulder was not 
raised or addressed in either instance.  

Upon VA examination in October 1982, there were no complaints 
or findings relating to the right shoulder.

Treatment records from H.J. Kim, M.D. revealed complaints of 
right shoulder pain as early as September 1998.  Magnetic 
resonance imaging (MRI) testing of the veteran's right 
shoulder in December 1998 showed findings consistent with an 
oblique full thickness tear without significant tendinous gap 
or musculo-tendonis retraction, as well as minimal 
degenerative changes of the acromioclavicular (AC) joint.   
VA x-rays dated in February 1999 showed a probable bone 
island and approximately a 3-5 millimeter sclerotic region in 
the right humerus.  An MRI in April 1999 showed findings most 
consistent with degeneration or tendonisis in the 
supraspinatus tendon.

In July 1999, the veteran underwent right shoulder surgery by 
Joel Renbaum, M.D. at St. Luke's Hospital.  The post-
operative diagnosis was intact rotator cuff, frozen shoulder.  
Thereafter, the veteran underwent physical therapy with 
Josephine Shin, P.T.  Treatment records from Dr. Renbaum and 
Josephine Shin showed that he gave a history of right 
shoulder pain since 1970.

In August 2000, Dr. Maire E. McAuliffe noted that the veteran 
had headaches since 1967, which he dated to an injury to the 
right shoulder that occurred in 1967.  She stated that over 
the years, the veteran had been told his headaches were due 
to stress.  Dr. McAuliffe stated that there was "a question 
of a link between the headaches and the early trauma to the 
shoulder - i.e. a service connection."  Dr. McAuliffe 
concluded that it was "possible that the headaches are 
indeed related to the chronic shoulder syndrome."  

In December 2000, Dr. Eugene M. Wolf noted that that veteran 
had a relatively complicated situation with pain coming from 
several sources, including underlying cervical pathology, 
underlying stiffness with a history of frozen shoulder and 
some superimposed impingements or rotator cuff tendinopathy.

In June 2001, the veteran underwent right shoulder surgery by 
Dr. Wolf, at which time he was diagnosed as having post 
traumatic adhesive capsulitis/fibrosis.  There was scarring 
of the glenohumeral ligaments, posterior capsule, and 
subacromial space.

In a December 2002 notice of disagreement, the veteran's 
attorney argued that service medical records dated in July 
1981 showed the presence of a right shoulder disability and 
that there was a correlation between the veteran's right 
shoulder disability and his in-service headaches.  Also of 
record is medical literature, related to reflex sympathetic 
dystrophy.  

In April 2003, the veteran was afforded a VA examination.  
The examiner reviewed the veteran's claims file and recorded 
his history in detail.  The examiner noted that the veteran's 
service medical records showed minor muscle pull around the 
right shoulder in January 1968 and April 1970, with no 
ongoing symptoms after that.  The examiner concluded that the 
veteran's current right shoulder disorder seemed to have 
developed in 1999 and that it did not relate at all to the 
muscle pull in 1968 or 1970.  The examiner further noted that 
the veteran had headaches and radiating pain from the neck 
downward, which may be cervical radiculopathy and may also be 
partially responsible for his shoulder pain.  However, the 
examiner stated that he did not have such pathology during 
service and that all of those things developed many years 
later.  Finally, the examiner stated that the muscle pull of 
more than 30 years ago could hardly be considered responsible 
for the significant shoulder problems that developed in 1999 
with no intervening ongoing problems for many, many years.    

In December 2004, the veteran testified before the 
undersigned Veterans Law Judge.  He reported two injuries to 
his shoulder, first as a result of a hard fall resulting in a 
sprain or a muscle pull, and the second from pulling a muscle 
while lifting weights.  Following the first incident, he 
began experiencing recurring headaches radiating from his 
shoulder area to the base of his neck, which he had ever 
since.  His first post-service treatment for shoulder 
problems was in 1998.  He said that he did not seek care 
prior to 1998 because he did not have insurance.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in November 2001 and April 2004.  
The veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence in his possession pertaining to the claim to the RO.  
The content of the April 2004 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Although the section 5103(a) notice provided to the veteran 
in April 2004 was deficient as to its timing, that error was 
nonprejudicial because, upon receipt of content-complying 
notice, the veteran did not produce any additional 
information or evidence.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (declining to remand where "strict 
adherence" to reasons-or-bases requirement "would result in 
this Court's unnecessarily imposing additional burdens on the 
BVA and [VA] with no benefit flowing to the veteran"); cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, . . . the failure to carry out [VCAA-notice] 
development under those circumstances is nonprejudicial error 
under section 7261(b)(2)").  Specifically, the veteran's 
failure to produce any additional information or evidence 
after the provision of section 5103(a) content-complying 
notice and a reasonable period of time to do so provides a 
sound basis for concluding that the disposition of his claim 
would not have been different had he received pre-AOJ- 
adjudicatory notice pursuant to section 5103(a), § 3.159(b).  
Accordingly, such error is nonprejudicial.  See 38 U.S.C. 
§ 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains the veteran's service medical records 
and private and VA post-service medical records, as discussed 
below.  The veteran has not indicated the existence of 
additional relevant records that the RO failed to obtain.  
Thus, VA has assisted the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with a VA 
medical examination, including an opinion, in April 2003.  
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  


B.  Service connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

The post-service medical records show a diagnosis of a right 
shoulder disorder as early as 1998, approximately 17 years 
following the veteran's separation from service.  His service 
medical records also show diagnoses of pulled muscles in his 
right shoulder in 1968 and 1970, as well as treatment for 
headaches.  

The record includes some evidence pertaining to a link 
between the veteran's right shoulder disorder and his 
military service that is favorable to the veteran's claim and 
some that is not favorable, and the Board must assess the 
probative weight of this evidence in rendering a decision.  
To this end, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the veteran.  
For the following reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a right shoulder disorder. 

In an August 2000 report, Dr. Maire E. McAuliffe wrote that 
it was "possible that the [veteran's] headaches are indeed 
related to the chronic shoulder syndrome," stating his 
headaches are possibly linked to his shoulder disorder, 
without asserting that his right shoulder disorder is linked 
to his service.  Dr. McAuliffe did not specifically indicate 
that the veteran's right shoulder disorder had its onset 
during active service or within one year following his 
separation from service.  

To the extent that Dr. McAuliffe was attempting to link a 
right shoulder disorder to the veteran's in-service 
headaches, her statement is vague and was not based upon 
review of the veteran's complete medical records.  She noted 
the veteran's reported history of headaches since 1967, which 
the veteran linked to an injury to the right shoulder that 
occurred in 1967.  However, generally, medical evidence based 
only on history furnished by the veteran and without 
supported clinical evidence is inadequate.  Black v. Brown, 5 
Vet. App. 177 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (Medical opinion based solely on a veteran's 
recitation of his own history, rather than on specific 
references to the veteran's medical and service history is 
not probative).  Accordingly, Dr. McAuliffe's opinion lacks 
probative value.  

In June 2001, Dr. Wolfe diagnosed the veteran as having post 
traumatic adhesive capsulitis/fibrosis of the right shoulder, 
but did not specifically link this disability to the 
veteran's in-service right shoulder injuries.  Accordingly, 
this diagnosis insufficient to establish that the veteran's 
right shoulder disorder had its onset during service or was 
related to the in-service injuries.  

By contrast, the April 2003 VA examiner definitively 
concluded that the veteran's current right shoulder disorder 
did not relate to the muscle pulls in 1968 or 1970; that the 
veteran had headaches and radiating pain from the neck 
downward, but that he did not have such pathology during 
service and that all of those things developed many years 
later; and that the muscle pulls of more than 30 years ago 
could hardly be considered responsible for the significant 
shoulder problems that developed in 1999 with no intervening 
ongoing problems for many years.  The VA examiner based his 
opinion upon detailed review of the claims folder, provided 
rationale, and cited to specific evidence in the file as 
support for his opinion.  Accordingly, this opinion is found 
to be persuasive when considered with the rest of the 
evidence of record.  

The Board is aware that the veteran and his counsel have 
asserted a link between the veteran's current right shoulder 
disorder and his in-service incidences of muscle pulls and 
headaches.  However, they are not competent to make such a 
medical assertion.  There is no indication that either 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  To the extent that they are attempting to 
extrapolate from the medical literature about reflex 
sympathetic dystrophy that the in-service findings 
represented a chronic right shoulder disorder, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for entitlement to service 
connection for a right shoulder disorder.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulation, and as pointed out by the veteran's 
counsel.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102 (2004).  The Board regrets that a more 
favorable determination could not be made in this case.  


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


